Citation Nr: 0844562	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, beyond the delimiting date of May 31, 2006.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1985, and from December 1985 to May 1996.  The 
appellant was awarded DEA benefits under the provisions of 
Chapter 35 as the surviving spouse of the veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO denied 
the appellant's claim for an extension of DEA benefits.  In 
October 2006, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2007, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007.

In January 2008, a Deputy Vice-Chairman of the Board denied 
the appellant's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008). 

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.  

REMAND

The Board's review of the education folder reveals that 
further RO action on the claim on appeal is warranted.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the surviving spouse of 
a veteran who died of a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(B) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 21.3021(a)(2)(i) (2008).
 
Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 
2008).  

If the surviving spouse's eligibility is based on the 
veteran's death being due to a service-connected disability, 
then the beginning date of eligibility is no earlier than the 
date of death, and no later than the date of the VA 
determination that the veteran's death was due to a service-
connected disability.  38 C.F.R. § 21.3046 (b)(5)(ii) (2008).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from...willful misconduct"; (3) provides 
VA with any requested evidence tending to show that she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35. 38 C.F.R. § 
21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512(b)(2).   
 
It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i). 

Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is the latest.  38 U.S.C.A. § 
3512(b)(2). 
 
In this case, the education folder reflects that the 
appellant's Chapter 35 eligibility was established based on 
the veteran's death being due to a service-connected 
disability.  The record reflects that the veteran died on 
March [redacted], 1996, and that VA granted service connection for 
the cause of the veteran's death on May 29, 1996.  

In November 1997, the appellant was awarded Chapter 35 
benefits from August 1997 to April 1998 for a certification 
program in computer network engineering.  In July 2003, the 
appellant filed a VA Form 22-5495 (Request for Change of 
Program or Place of Training Survivors' and Dependents' 
Education Assistance) indicating that she was working towards 
a PhD.  In another VA Form 22-5495, filed in February 2004, 
the appellant reported that she would begin her doctoral 
program in March 2004.  

In March 2006, the appellant indicated that she was under the 
care of a therapist from the time her husband passed away in 
1996 until 1998, and that her DEA benefits should be extended 
for the period during which she was under her therapist's 
care, because she was unable to function at the doctoral 
level during that time.  In support of her claim, the 
appellant submitted a March 2006 letter in which the 
therapist stated that the appellant was under her care from 
September 1996 to December 1998 for the treatment of 
depression and post-traumatic stress disorder (PTSD), and 
that her psychological condition precluded her ability to use 
doctoral level educational benefits during that time.  In her 
NOD, the appellant asserted that, while she attended computer 
classes to try to exercise her brain, she was not able to 
attend classes at her natural level of progression, the 
doctoral level.  

In the September 2006 rating decision on appeal, the RO 
denied the appellant an extension of DEA benefits on the 
basis that the March 2006 statement was from a therapist, as 
opposed to a medical doctor, and, as such, did not constitute 
medical evidence to support the claim.

After issuance of the January 2007 SOC, but prior to the RO's 
certification of the appeal to the Board in April 2007, the 
RO received a February 2007 letter from Edward Burdick, M.D., 
a psychiatrist.  Dr. Burdick stated that the appellant was 
his patient from September 1996 to December 1999 for 
psychiatric treatment for depression and PTSD, and was unable 
to make adequate decisions which decreased her ability to use 
her doctoral level educational benefits during that period.  
This evidence is directly relevant to the issue of whether 
the appellant is entitled to extension of DEA benefits beyond 
the delimiting date of May 31, 2006.  As the RO has not 
considered this evidence, in the first instance, a remand for 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration is warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).  

The Board also finds that other development is warranted on 
remand.  Specifically, in her VA Form 22-5495 filed in 
February 2004, the appellant checked the box indicating that 
she had remarried since the death of the veteran, however, in 
her NOD, the appellant stated, "I am out here alone," and, 
in her January 2008 motion to advance her case on the Board's 
docket, she stated that she lived by herself.  

As noted above, the education folder reflects that the 
appellant was awarded DEA benefits on the basis of being a 
surviving spouse of a veteran whose death was service-
connected.  A "surviving spouse" is defined as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Hence, on remand, the RO should clarify whether the appellant 
has remarried since the death of the veteran.  

Moreover, while, as noted above, the education folder 
reflects that VA determined the veteran's death to be service 
connected on May 29, 1996, that rating decision is not of 
record.  In fact, no documents in the education folder list 
the veteran's service-connected disabilities or the cause of 
his death, nor is a copy of the veteran's Form DD-214 of 
record.  Consequently, the veteran's claims file should be 
obtained and associated with the appellant's education 
folder.  
 
Finally, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal, explaining that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  
 
The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final point, the Board notes that the appellant's 
November 1997 Education Award reflects that the power of 
attorney was ALG (American Legion).  To designate a 
recognized organization as his or her representative, a 
claimant must execute a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
38 C.F.R. § 20.602 (2008).  There is no VA Form 21-22 
associated with the education folder.  Hence, on remand, the 
RO should clarify the appellant's intentions with regard to 
representation. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain the veteran's 
claims file and associate it with the 
appellant's education folder.  

2.  The RO should clarify whether the 
appellant has remarried since the death 
of the veteran.  

3.  The RO should clarify, in writing, 
the appellant's intentions regarding her 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file. 

4.  The RO should send to the appellant 
and her representative (if any) a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is the appellant's 
responsibility to submit.

The RO should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

5.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence (to particularly include all 
evidence received by the RO since January 
2007) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative (if 
any) an appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

